Citation Nr: 1721420	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case in October 2014 for further development.  The case has since been returned for appellate review.  


FINDING OF FACT

The Veteran has not been shown to currently have a sinus disability, to include sinusitis, that manifested in service or that is causally or etiologically related to his military service.


CONCLUSION OF LAW

A sinus disability was not incurred in active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 

Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in April 2009, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, social security records, as well as all identified and available post-service medical records.  The Veteran and his representative have not identified any outstanding, available records that are relevant to the claim.  


In addition, the Veteran was afforded a VA examination in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds the January 2015 VA examination and opinion is adequate to decide the case because it is predicated on a review of the Veteran's claims file, as well as an examination during which a medical history was solicited from the Veteran.  The report sufficiently addresses the medical issue in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Moreover, the Board finds that there has been substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  In the October 2014 Board remand, the AOJ was instructed to send a notice to the Veteran requesting he identify any other treatment that he was receiving for his claimed sinus disability, and request he forward the additional record to VA or provide an appropriate authorization for VA to obtain them.  According to the February 2015 Supplemental Statement of the Case sent to the Veteran by the AOJ, the request was sent in November 2014 but it was unanswered.  Also, as instructed the AOJ afforded the Veteran an examination in January 2015.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for a disability resulting from a personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
 service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for sinusitis is not warranted.  Despite a diagnosis of sinusitis after service, the Board cannot conclude a chronic sinus disability was incurred during service or related to service.  

A review of the Veteran's service treatment records indicates he was seen in sick call in February 1982 for nasal and sinus congestion.  During the visit the Veteran was diagnosed with an upper respiratory infection (notated in the medical record as "URI").  Other service treatment records indicate the Veteran was seen in sick call for throat pain and irritation, including strep throat, congestion, and/or coughing.  

After discharge from service, there are several occasions the Veteran was seen for sinus problems.  See Medical records from September 2003, February 2005, March 2008 (sinus problem identified as chronic), March 2009 (diagnosed with acute tonsillitis and acute sinusitis), April 2009 (noting the Veteran's claimed sinus problems had improved), April 2010, October 2010 (diagnosing the Veteran's symptoms as acute sinusitis), April 2011 (private physician diagnosing Veteran's symptoms as acute sinusitis).  

In February 2013, with an onset of two weeks prior to the visit, and November 2013, with onset of two days prior to the visit, the Veteran was seen for sinus congestion.  Both times, the Veteran was given medication and released.

Contrarily, during an unrelated medical appointment in July 2008, a medical record indicates the Veteran did not have sinus related problems.  

During the Veteran's January 2015 VA examination, the examiner opined the Veteran's sinus disability was less likely than not incurred in or caused by an in service injury, event, or illness.  In the opinion, the examiner indicated the Veteran's x-rays of his sinus were normal.  After a medical examination and review of the claims file including the Veteran's statements, the examiner concluded there was no evidence in the Veteran's medical record or during the examination that supported a diagnosis of chronic sinusitis.  As discussed above, the Board finds this opinion to be adequate and to hold high probative value.

The Board does acknowledge the Veteran's assertions that the onset of a current chronic sinus disability was during blizzard weather while he was stationed in Korea.  Further, the Board notes the Veteran's contention that while in service doing a casualty report related to the Mount St. Helens eruption in 1980, he was exposed to dust that worsened his nasal condition.  Lastly, the Board notes the Veteran's statements that he went to sick call while in the military two or three times per year with pain and swelling around the eyes, watery eyes, crusting in nose, sneezing, runny nose, and post nasal drip.  

Lay persons are competent to report observable symptoms, such as problems since the Veteran's military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran is competent to report symptoms during and since service.  However, the Veteran is not competent to render medical opinion such as complaints during service are etiologically related to a current sinus disorder.  In this regard, the Board has placed greater probative weight on the opinions reached by the 2015 examiner, who after considering the Veteran's complaints of symptoms during service and current complaints, opined that the Veteran's does not have a current chronic sinus disability that is etiologically related to his military service.  

To the extent that the Veteran may claim that he has a current "chronic" sinus disability that has persisted since service, the Board finds his contentions to be not credible and contracted by the weight of the medical evidence.  As noted by the January 2015 VA examiner, "chronic sinusitis is a common condition in which the cavities around nasal passages (sinuses) become inflamed and swollen - for at least eight weeks, despite treatment attempts."  While a March 2008 treatment record indicates that his sinus problem was chronic, records dated in March 2009 (diagnosed with acute tonsillitis and acute sinusitis), April 2009 (noting the Veteran's claimed sinus problems had improved), October 2010 (diagnosing the Veteran's symptoms as acute sinusitis), April 2011 (private physician diagnosing Veteran's symptoms as acute sinusitis) as well as the 2015 VA examination show that his sinus complaints represented acute conditions rather than a chronic disability.  Thus, the weight of the evidence shows that while the Veteran has had periods of acute sinus infection, the Veteran does not currently have a current chronic sinus disability.  

Based on the foregoing, the Board concludes that the weight of the evidence is against the claim.  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


